DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al (US 20050180104 A1) in view of Palanchon et al (US 20130244077 A1).
Regarding claim 1, Olesen discloses a cold plate for providing cooling to a component (semiconductor, P2-3, 35), wherein the cold plate comprises: a top plate comprising a body (top plate 3 in Fig. 1); and a bottom plate (distributing element 4 in Figs. 1-2) comprising a body and a plurality of walls extending from the body (walls 22-23 in Fig. 2); wherein the cold plate is configured to receive a cooling medium between the top and bottom plates (cooling liquid, P38, 42), wherein the cold plate is configured to transfer heat generated from the component to the cooling medium to provide cooling of the component (Abstract, P2, 41).
However, Olesen does not discloses the top plate comprises a plurality of walls extending from the body, wherein each wall of the plurality of walls includes a recess extending within the wall or wherein the top plate is coupled with the bottom plate such that an end portion of each wall of the plurality of walls of the bottom plate is inserted within the recess of each wall of the plurality of walls of the top plate to form an interlocking joint between each wall of the plurality of walls of the top plate and each wall of the plurality of walls of the bottom plate.
In a similar field of endeavor, Palanchon teaches a heat exchanger (110 in Figs. 3-4) wherein a fluid can flow therethrough (P54). Palanchon teaches the heat exchanger includes first and second outer core plates (132, 134 in Figs. 5-7) and first and second inner core plates (136, 138 in Figs. 5-7, P56). 
Palanchon further teaches an outer core plate serpentine slot (149 in Figs. 6-7) is aligned with an inner core plate serpentine slot (144 in Figs. 6-7), with an opposed lips (186 in Figs. 6-7) of the outer core plate extending into the inner core plate serpentine slot (P63). Palanchon teaches the positioning of the outer core plate lips within the inner core plate slot provides a mechanical interlock between the inner and outer core plate strengthening the joint therebetween and also assists in providing a seal against inter plate leakage, and can assist in aligning the plates during assembly of the heat exchanger (P63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form/shape of the top and bottom plates of Olesen and provided wherein the top plate comprises a plurality of walls extending from the body, wherein each wall of the plurality of walls includes a recess extending within the wall, wherein the top plate is coupled with the bottom plate such that an end portion of each wall of the plurality of walls of the bottom plate is inserted within the recess of each wall of the plurality of walls of the top plate to form an interlocking joint between each wall of the plurality of walls of the top plate and each wall of the plurality of walls of the bottom plate, in order to provide a strong the joint therebetween, provide a seal against inter plate leakage, and assist in aligning the plates during assembly of the cold plate, as taught by Palanchon, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 2, modified Olesen meets the limitation wherein the cold plate is coupled with the component to support the weight of the component (as the semiconductors of Olesen are laid atop the cold plate therefore their weight would be supported, Abstract).

Regarding claim 4, Olesen discloses wherein the a select one or both of the body of the top plate and the body of the bottom plate include one or more inlet ports for allowing the cooling medium to enter the cold plate through the one or more inlet ports, a select one or both of the body of the top plate and the body of the bottom plate include one or more outlet ports for allowing the cooling medium to exit the cold plate through the one or more inlet ports (“Liquid inlet from the bottom compartment to the top compartment through the inlets 5, directed by guiding walls 21 along the bottom side of the cooled plate 3 as indicated by arrows on FIG. 3, and let from the top compartment to the bottom compartment through the outlets 6”, P36).

Regarding claim 6, modified Olesen discloses wherein the plurality of walls of the top plate include one or more lateral walls extending laterally along the body of the top plate (as the top plate of modified Olesen would mirror the bottom plate to be able to interlock, see Fig. 3 of Olesen, walls 23, see Fig. 3) and one or more longitudinal walls extending longitudinally along the body of the top plate transversely relative to the lateral walls of the top plate (walls 22, see Fig. 3), wherein the plurality of walls of the bottom plate include one or more lateral walls extending laterally along the body of the bottom plate and one or more longitudinal walls extending longitudinally along the body of the bottom plate transversely relative to the lateral walls of the bottom plate (see Fig. 3).

Regarding claim 9, Olesen discloses wherein the bottom plate includes one or more ribs (guiding walls 21 in Fig. 3) extending between the plurality of walls of the select one or both of the top plate and the bottom plate (P36).

Regarding claim 10, modified Olesen meets the limitation wherein the plurality of walls of the top plate form one or more first chambers between the plurality of walls of the top plate (as the top plate of modified Olesen would mirror the bottom plate to be able to interlock, see Fig. 3 of Olesen), wherein the plurality of walls of the bottom plate form one or more second chambers between the plurality of walls of the bottom plate (see Fig. 3 of Olesen), wherein the top plate is coupled with the bottom plate to align the one or more first chambers with the one or more second chambers to form one or more compartments configured to direct a flow of the cooling medium through the one or more compartments (this would be achieved by modified Olesen as the top plate and bottom plate would be mirrored and interlocked allowing cooling fluid to flow therethrough the compartments as shown in Olesen Fig. 3).

Regarding claim 11, Oleson discloses wherein the cold plate comprises one or more slats extending outwardly from a select one or both of the body of the top plate and the body of the bottom plate (wall 10 of the bottom plate in Figs. 2-4).

Regarding claim 18, Olesen discloses a cold plate for providing cooling to a component (semiconductor, P2-3, 35), wherein the cold plate comprises: a top plate comprising a body (top plate 3 in Fig. 1); and a bottom plate (distributing element 4 in Figs. 1-2) comprising a body and a plurality of walls extending from the body (walls 21-23 in Fig. 2); wherein the cold plate is configured to receive a cooling medium between the top and bottom plates (cooling liquid, P38, 42), wherein the cold plate is configured to transfer heat generated from the component to the cooling medium to provide cooling of the component (Abstract, P2, 41).
Olesen discloses wherein the cold plate is coupled with the component to support the weight of the component (as the semiconductors of Olesen are laid atop the cold plate therefore their weight would be supported, Abstract).
However, Olesen does not discloses the top plate comprises a plurality of walls extending from the body, wherein each wall of the plurality of walls includes a recess extending within the wall or wherein the top plate is coupled with the bottom plate such that an end portion of each wall of the plurality of walls of the bottom plate is inserted within the recess of each wall of the plurality of walls of the top plate to form an interlocking joint between each wall of the plurality of walls of the top plate and each wall of the plurality of walls of the bottom plate.
In a similar field of endeavor, Palanchon teaches a heat exchanger (110 in Figs. 3-4) wherein a fluid can flow therethrough (P54). Palanchon teaches the heat exchanger includes first and second outer core plates (132, 134 in Figs. 5-7) and first and second inner core plates (136, 138 in Figs. 5-7, P56). 
Palanchon further teaches an outer core plate serpentine slot (149 in Figs. 6-7) is aligned with an inner core plate serpentine slot (144 in Figs. 6-7), with an opposed lips (186 in Figs. 6-7) of the outer core plate extending into the inner core plate serpentine slot (P63). Palanchon teaches the positioning of the outer core plate lips within the inner core plate slot provides a mechanical interlock between the inner and outer core plate strengthening the joint therebetween and also assists in providing a seal against inter plate leakage, and can assist in aligning the plates during assembly of the heat exchanger (P63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form/shape of the top and bottom plates of Olesen and provided wherein the top plate comprises a plurality of walls extending from the body, wherein each wall of the plurality of walls includes a recess extending within the wall, wherein the top plate is coupled with the bottom plate such that an end portion of each wall of the plurality of walls of the bottom plate is inserted within the recess of each wall of the plurality of walls of the top plate to form an interlocking joint between each wall of the plurality of walls of the top plate and each wall of the plurality of walls of the bottom plate, in order to provide a strong the joint therebetween, provide a seal against inter plate leakage, and assist in aligning the plates during assembly of the cold plate, as taught by Palanchon, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al (US 20050180104 A1) in view of Palanchon et al (US 20130244077 A1) as applied to claim 1, further in view of Daubitzer el al (US 20140305622 A1).
Regarding claim 3, modified Olesen does not meet the limitation wherein each wall of the plurality of walls of the top plate is bonded with each wall of the plurality of walls of the bottom plate at each interlocking joint such that each interlocking joint is sealed to inhibit the cooling medium from leaking through the interlocking joint.
In a similar field of endeavor, Daubitzer teaches a cooling plate (device 100 in Figs. 1 and 3) that includes a first outer wall element (110 in Figs. 1 and 3), a second outer wall element (120 in Figs. 1 and 3), and adhesive ribs/beads/joining mass (130 in Fig. 3, P26). Daubitzer teaches the adhesive ribs/beads/joining mass can be constructed to seal at least one fluid guiding channel (P30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Daubitzer within the cold plate of modified Olesen and provided wherein each wall of the plurality of walls of the top plate is bonded with each wall of the plurality of walls of the bottom plate at each interlocking joint such that each interlocking joint is sealed to inhibit the cooling medium from leaking through the interlocking joint, such as by providing the walls to be an adhesive rib or proving an adhesive bead/joining mass to the walls, as taught by Daubitzer, given that Daubitzer teaches this can seal off a fluid guiding channel.

Regarding claim 14, modified Olesen does not meet the limitation wherein the cold plate is aluminum.
In a similar field of endeavor, Daubitzer teaches a cooling plate (device 100 in Figs. 1 and 3) that includes a first outer wall element (110 in Figs. 1 and 3), a second outer wall element (120 in Figs. 1 and 3), and adhesive ribs/beads/joining mass (130 in Fig. 3, P26). Daubitzer teaches using aluminum sheets for at least one of the outer wall elements is advantageous because of the good heat conduction (P16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Daubitzer within the cold plate of modified Olesen and provided wherein the cold plate is aluminum, given that Daubitzer teaches using aluminum sheets a wall element is advantageous because of the good heat conduction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al (US 20050180104 A1) in view of Palanchon et al (US 20130244077 A1) as applied to claim 1, further in view of Otey et al (US 20060237166 A1).
Regarding claim 5, modified Olesen does not meet the limitation wherein a select one or more interior walls of the plurality of walls of the bottom plate include one or more channels for allowing the cooling medium to flow through the channels.
In a similar field of endeavor, Otey teaches a heat exchanger (10 in Fig. 1) in a housing (20 in Fig. 1) including a fluid inlet and fluid outlet (25 and 26 in Fig. 1, P21). Otey teaches a plurality of fin members (40 in Fig. 1, drawn to the claimed walls) found within the housing, that are made of a thermally conductive material and comprise a plurality of passageways (42 in Fig. 1) such that heat exchanging fluid may flow therethrough (P22-25). Otey teaches the passageways are offset from one another of an adjacent fin member which allows the heat exchange fluid to achieve turbulent flow (P25). Otey teaches the alternating configuration of the fin members causes the fluid to turbulently flow through the heat exchanger while exposing a greater portion of the fluid volume to the thermally conductive fin members leading to a more efficient heating or cooling effect (P15). 
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cold plate of modified Olesen with the teachings of Otey and provided the walls to be made of a thermally conductive material and a select one or more interior walls of the plurality of walls of the bottom plate include one or more channels for allowing the cooling medium to flow through the channels, in an offset pattern such as taught by Otey, given that Otey teaches this can lead to a more efficient heating or cooling effect.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al (US 20050180104 A1) in view of Palanchon et al (US 20130244077 A1) as applied to claim 1, further in view of Aoki (US 20120028099 A1).
Regarding claim 7, modified Olesen meets the limitation wherein one or more lateral walls and the one or more longitudinal walls of the top plate intersect to form one or more intersection points (points at which walls 22 and 23 intersect in Fig. 3), however does not meet the limitation wherein the one or more intersection points include an opening extending therethrough for coupling the cold plate with the component.
In a similar field of endeavor, Aoki teaches a cooling plate (15 in Fig. 1) includes an opening (not shown) passing through the cooling plate such that a stud bolt (not shown) can be inserted through the opening and locked with nuts (22 in Fig. 2, P84).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have utilized the teaching of Aoki within the cold plate of modified Olesen and provided wherein the one or more intersection points include an opening, as taught by Aoki, extending therethrough for coupling the cold plate, via a stud bolt as taught by Aoki, with the component, given that Aoki teaches this allows for a locked connection, and one of ordinary skill in the art would reasonably expect success of connecting the cold plate with the component. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 8, modified Olesen meets the limitation wherein one or more lateral walls and the one or more longitudinal walls of the bottom plate intersect to form one or more intersection points (points at which walls 22 and 23 intersect in Fig. 3), however does not meet the limitation wherein the one or more intersection points include an opening extending therethrough for coupling the cold plate with the component.
In a similar field of endeavor, Aoki teaches a cooling plate (15 in Fig. 1) includes an opening (not shown) passing through the cooling plate such that a stud bolt (not shown) can be inserted through the opening and locked with nuts (22 in Fig. 2, P84).
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have utilized the teaching of Aoki within the cold plate of modified Olesen and provided wherein the one or more intersection points include an opening, as taught by Aoki, extending therethrough for coupling the cold plate, via a stud bolt as taught by Aoki, with the component, given that Aoki teaches this allows for a locked connection, and one of ordinary skill in the art would reasonably expect success of connecting the cold plate with the component. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 12-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al (US 20050180104 A1) in view of Palanchon et al (US 20130244077 A1), as applied to claim 1,  further in view of Anderson et al (US 20100243346 A1).
Regarding claim 12, modified Olesen does not meet the limitation wherein the cold plate is coupled with a battery for providing cooling to the battery.
In a similar field of endeavor, Anderson teaches a battery system (100 in Fig. 1) including, but is not limited to, comprising: a heat transfer loop (102 in Figs. 1 and 2), a battery pack including battery cells (battery pack 104 in Fig. 1 including cells 202, 204, 206 in Fig. 2), and a thermoelectric semiconductor device (208, 210, 212) coupled to a battery cell and the heat transfer loop (Abstract, P18, 21). Anderson teaches that the thermoelectric semiconductor can remove or apply thermal energy from the battery cells based upon a polarity and magnitude of a voltage presented by a variable voltage source to the thermoelectric semiconductor (P22-23). Anderson teaches the individual thermoelectric semiconductor devices associated with each of the battery cells provides significant flexibility, simplicity, and efficiency in the battery pack, and can also be used to improve other components of the battery system as a whole (P26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined modified Olesen with Anderson and provide wherein the cold plate is coupled with a battery for providing cooling to the battery, such as being coupled through the semiconductors of Olesen as described by Anderson, in order to provide a battery pack with significant flexibility, simplicity, and efficiency.

Regarding claims 13, 16, and 17, modified Olesen does not meet the limitation wherein the cold plate is coupled with a pump and a heat exchanger, wherein the pump is configured to pump the cooling medium through the cold plate and the heat exchanger.
In a similar field of endeavor, Anderson teaches a heat transfer loop (102 in Figs. 1-2) including a pump (106 in Fig. 1) that forces a heat transfer fluid around the loop to remove heat from battery cells (P18, 24). Anderson teaches the heat transfer loop also includes a radiator (110 in Fig. 1) that cools the heat transfer fluid after it pulls heat from the batteries (P18, 24). 
One of ordinary skill in the art would recognize that, like batteries, semiconductor devices also produce heat, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cold plate is coupled with a pump and a heat exchanger (radiator), wherein the pump is configured to pump the cooling medium through the cold plate and the heat exchanger, as taught by Anderson in order to pump the fluid through the cold plate and continuously transfer heat from the semiconductor devices through the cold plate by absorbing heat from the exhausted cooling fluid of the cold plate and re-cooling the incoming cooling fluid to the cooling plate, thereby improving the overall cooling of the semiconductors. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D.).

Regarding claims 19-20, Olesen discloses a cold plate comprising: a top plate comprising a body (top plate 3 in Fig. 1); and a bottom plate (distributing element 4 in Figs. 1-2) comprising a body and a plurality of walls extending from the body (walls 22-23 in Fig. 2); wherein the cold plate is configured to receive a cooling medium between the top and bottom plates (cooling liquid, P38, 42), wherein the cold plate is configured to transfer heat generated from the component to the cooling medium to provide cooling of the component (Abstract, P2, 41).
However, Olesen does not discloses the top plate comprises a plurality of walls extending from the body, wherein each wall of the plurality of walls includes a recess extending within the wall or wherein the top plate is coupled with the bottom plate such that an end portion of each wall of the plurality of walls of the bottom plate is inserted within the recess of each wall of the plurality of walls of the top plate to form an interlocking joint between each wall of the plurality of walls of the top plate and each wall of the plurality of walls of the bottom plate.
In a similar field of endeavor, Palanchon teaches a heat exchanger (110 in Figs. 3-4) wherein a fluid can flow therethrough (P54). Palanchon teaches the heat exchanger includes first and second outer core plates (132, 134 in Figs. 5-7) and first and second inner core plates (136, 138 in Figs. 5-7, P56). 
Palanchon further teaches an outer core plate serpentine slot (149 in Figs. 6-7) is aligned with an inner core plate serpentine slot (144 in Figs. 6-7), with an opposed lips (186 in Figs. 6-7) of the outer core plate extending into the inner core plate serpentine slot (P63). Palanchon teaches the positioning of the outer core plate lips within the inner core plate slot provides a mechanical interlock between the inner and outer core plate strengthening the joint therebetween and also assists in providing a seal against inter plate leakage, and can assist in aligning the plates during assembly of the heat exchanger (P63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form/shape of the top and bottom plates of Olesen and provided wherein the top plate comprises a plurality of walls extending from the body, wherein each wall of the plurality of walls includes a recess extending within the wall, wherein the top plate is coupled with the bottom plate such that an end portion of each wall of the plurality of walls of the bottom plate is inserted within the recess of each wall of the plurality of walls of the top plate to form an interlocking joint between each wall of the plurality of walls of the top plate and each wall of the plurality of walls of the bottom plate, in order to provide a strong the joint therebetween, provide a seal against inter plate leakage, and assist in aligning the plates during assembly of the cold plate, as taught by Palanchon, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
However modified Olesen still does not disclose wherein the cold plate is used within a cooling system for cooling a component, such as a battery (as drawn to claim 20) including the cold plate, a pump, and a heat exchanger wherein the pump is configured to pump the cooling medium through the cold plate and the heat exchanger; wherein the cold plate is configured to transfer heat generated from the component to the cooling medium to provide cooling of the component.
In a similar field of endeavor, Anderson teaches a battery system (100 in Fig. 1) including, but is not limited to, comprising: a heat transfer loop (102 in Figs. 1 and 2), a battery pack including battery cells (battery pack 104 in Fig. 1 including cells 202, 204, 206 in Fig. 2), and a thermoelectric semiconductor device (208, 210, 212) coupled to a battery cell and the heat transfer loop (Abstract, P18, 21). Anderson teaches that the thermoelectric semiconductor can remove or apply thermal energy from the battery cells based upon a polarity and magnitude of a voltage presented by a variable voltage source to the thermoelectric semiconductor (P22-23). Anderson teaches the individual thermoelectric semiconductor devices associated with each of the battery cells provides significant flexibility, simplicity, and efficiency in the battery pack, and can also be used to improve other components of the battery system as a whole (P26).
Further, Anderson teaches a heat transfer loop (102 in Figs. 1-2) including a pump (106 in Fig. 1) that forces a heat transfer fluid around the loop to remove heat from battery cells (P18, 24). Anderson teaches the heat transfer loop also includes a radiator (110 in Fig. 1) that cools the heat transfer fluid after it pulls heat from the batteries (P18, 24). 
One of ordinary skill in the art would recognize that, like batteries, semiconductor devices also produce heat, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cold plate is coupled with a pump, a heat exchanger (radiator), and a battery cell, wherein the pump is configured to pump the cooling medium through the cold plate and the heat exchanger, as taught by Anderson, in order to provide a cooling system that can pump fluid through the cold plate and continuously transfer heat from the semiconductor devices through the cold plate by absorbing heat from the exhausted cooling fluid of the cold plate and re-cooling the incoming cooling fluid to the cooling plate, thereby improving the overall cooling of the semiconductors. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al (US 20050180104 A1) in view of Palanchon et al (US 20130244077 A1) as applied to claim 1,  further in view of Zimmermann et al (US 20190252744 A1).
Regarding claim 15, modified Olesen does not meet the limitation wherein the cold plate is coupled with the component on an aircraft.
In a similar field of endeavor, Zimmermann teaches a battery arrangement can be couple to an aircraft via side walls closing off cooling plates (P26). Zimmermann teaches the cooling plates can be used as supporting structural components which not only hold and fix batteries in an aircraft but are can also be used to structurally reinforce the aircraft (P39).
While Zimmermann teaches the cooling plates to be used with a battery arrangement, one of ordinary skill in the art would recognize one could also use the cooling plates with a semiconductor arrangement, such as in modified Olesen, as semiconductors also generate heat and need to be cooled. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zimmermann and modified Olsen and provided wherein the cold plate is successfully coupled with the component, of Olesen, on an aircraft, given that Zimmermann teaches cooling plates on an aircraft can be used as supporting structural components to hold and fix electrical components and can also be used to structurally reinforce an aircraft. Further, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                            
/Maria Laios/Primary Examiner, Art Unit 1727